Price, J.,
delivered the opinion of the court.
The indictment against appellee is defective in not alleging substantially that the attendance during the third month did not entitle the school to the second assistant for the said month, and that the warrant was not compensation for services actually rendered by the assistant during the third month. It should have negatived the idea that the payment was made for the services rendered by the assistant during the third month, and with the average attendance entitling the school to a second *447assistant. The presumption is that the money was paid for services actually rendered, and with the requisite number of pupils, and not on account of any misrepresentations made by the appellee.
Affirmed.